Appeal from an order of the Genesee County Court (Robert C. Noonan, J.), entered September 26, 2013. The order directed defendant to pay restitution of $18,828.75, plus surcharge, to the Genesee County Department of Social Services.
It is hereby ordered that the order so appealed from is unanimously modified on the law by vacating that part directing defendant to pay restitution to Genesee County Department of Social Services for expenses of foster care placement in the amount of $7,378 and the surcharge thereon in the amount of $368.90, and as modified the order is affirmed.
Same memorandum as in People v Johnson ([appeal No. 1] 125 AD3d 1419 [2015]). Present — Scudder, P.J., Smith, Carni, Lindley and Sconiers, JJ.